Title: Notes on Comments by John Adams, [1–14 January 1799]
From: Jefferson, Thomas
To: 


          
            [1–14 Jan. 1799]
          
          In a conversation with Dr. Ewen, who told the Presidt one of his sons was an Aristocrat the other a Democrat, the P. asked if it was not the youngest who was the Democrat. yes, said Ewen. well said the Presidt. a boy of 15. who is not a democrat is good for nothing. & he is no better who is a democrat at 20. Ewen told Hurt, and Hurt told me.
          
        